Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-20647-CR-SCOLA/TORRES


 UNITED STATES OF AMERICA

 v.

 STEPHON CORBETT,

       Defendant.
 ______________________________________/

                       MOTION TO SENTENCE THE DEFENDANT
                            TO HOME CONFINEMENT



                                         Introduction

        Defendant moves the Court for the court to sentence the defendant to a term of home

  confinement as opposed to federal prison time because of the substantial risk that the

  defendant would be exposed to COVID-19 within a federal prison system that cannot

  contain the spread of the virus. Stephon Corbett, is a currently being detained at FDC

  Miami and is set for a sentencing before this Honorable Court on March 31, 2020. The

  defendant is currently detained at FDC/Miami and as such is exposed to what the Centers

  for Disease Control and Prevention (“CDC”) has categorized as, a dangerous illness

  spreading rapidly across the world, and through Florida, namely COVID-19. The health

  risk to Stephon Corbett within the federal prison system necessitates that the court

  sentence the defendant to home confinement where he would have a better chance of not

  contracting COVID-19. If the court grants this Motion the defendant can be housed with

  electronic monitoring in the home of individuals mentioned in the motion thereby keeping

                                              1
Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 2 of 7



  him from getting infected and infecting others.


                                     Factual Background

                       Changed Circumstances: COVID-19 Outbreak

         As of March 12, 2020, the new strain of coronavirus which causes COVID-19,

  has infected over 132,300 people, leading to at least 4,954 deaths worldwide.1 On

  March 11, 2020, the World Health Organization officially classified COVID-19 as a

  pandemic.2 Governor Ron DeSantis declared a State of Emergency for Florida on

  March 9, 2020.3 As of March 23rd there are 1,171 confirmed cases with 14 deaths

  resulting from the virus in Florida.4

         The CDC has issued guidance that individuals at higher risk of contracting

  COVID-19— adults over 60 years old and people with chronic medical conditions such

  as lung disease, heart disease, and diabetes—take immediate preventative actions,

  including avoiding crowded areas and staying home as much as possible.5




  1
     Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 12,
   2020), at https://nyti.ms/2U4kmud (updating regularly).
   2
     WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
   at https://bit.ly/2W8dwpS.
 3
    Virus Threat: Florida Govenor Declares State of Emergency, US News and World Report,
 (March 9, 2020) at https://www.usnews.com/news/best-states/florida/articles/2020-03-
 09/coronavirus-looms-large-in-final-week-of-legislative-session.
 4 Florida carona virus cases rise to 1,171 confirmed cases 14 dead as more testing sites open
 across state. Click Orlando.com, (March 23, 2020) at
   5 People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
   https://bit.ly/2vgUt1P.




                                               2
Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 3 of 7



                         Conditions of Confinement and Spread of Coronavirus

           Conditions of pretrial confinement create the ideal environment for the

     transmission of contagious disease.6 Inmates cycle in and out of BOP pretrial facilities

     from all over the world and the country, and people who work in the facilities leave and

     return daily, without screening. Incarcerated people have poorer health than the general

     population, and even at the best of times, medical care is limited in federal pretrial

     detention centers.7 Many people who are incarcerated also have chronic conditions, like

     diabetes or HIV, which makes them vulnerable to severe forms of COVID-19.

     According to public health experts, incarcerated individuals “are at special risk of

     infection, given their living situations,” and “may also be less able to participate in

     proactive measures to keep themselves safe;” “infection control is challenging in these

     settings.”8 Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in

     2009, many jails and prisons dealt with high numbers of cases.9 In China, officials have

     confirmed the coronavirus spreading at a rapid pace in Chinese prisons, counting 500

     cases.10 Secretary of State Mike Pompeo has called for Iran to release Americans

     detained there because of the “deeply troubling” “[r]eports that COVID-19 has spread to

     Iranian prisons,” noting that “[t]heir detention amid increasingly deteriorating conditions

     defies basic human decency.”11 Courts across Iran have granted 54,000 inmates furlough

     as part of the measures to contain coronavirus across the country.12 Brooklyn District

     Attorney Eric Gonzalez, joined by public health experts, has asked New York Governor

     Cuomo to grant emergency clemencies to elderly and sick prisoners.13

     _________________________________________
 6
     Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases

                                                    3
Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 4 of 7



                                   Specific Conditions at FDC/Miami

        FDC/Miami is not prepared or able to deal with the growing pandemic. An NBC

 report highlighted the fear and shortcomings of FDC/Miami.


                Several jail staffers took notice when an inmate arrived at a federal
        detention center in Miami last week wearing a mask. Word spread rapidly
        inside the FDC Miami that the man had flu-like symptoms, two workers said,
        triggering fears that the inmate was infected with the coronavirus. "A lot of
        staffers are in an uproar because they don't know if they're going to get
        exposed," an employee told NBC News at the time. It turned out that the
        inmate had a bacterial infection, a Bureau of Prisons official said, not
        coronavirus. But concern about the potential spread of COVID-19 inside a
        detention facility has only grown since then as the number of confirmed cases
        has exploded across the country. An outbreak of the deadly virus inside the
        walls of a U.S. prison or jail is now a question of when, not if, according to
        health experts. And interviews with several jail staffers, prisoner advocates
        and former correctional medical personnel revealed deep concerns over the
        potential for the illness to wreak havoc behind bars.14


        The NBC article demonstrates that just one inmate can spark a pandemic inside

  FDC. The Court should consider that the nation is moving to arrest less people and to not

  have non-violent offenders in jail. Stephon Corbett is a non-violent offender. In these

  times where social distancing is our best defense, putting non-violent offenders in jail is

  the reverse of what we should be doing as an informed society.


  45(8):1047-1055, at https://doi.org/10.1086/521910.
  7 Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail Inmates,
  2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice Statistics, at
  https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
  8 “Achieving    A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
  Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
  in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
  9
    Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
  https://bit.ly/2TNcNZY.
  10
     Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500
  Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider (Feb. 21, 2020)
  at https://bit.ly/2vSzSRT.
                                                    4
Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 5 of 7




 Conditions of Release Are Available That Allow Stephon Corbett To Be Treated Humanely
             While Also Ameliorating Any Danger To The Community

          From Stephon Corbett’s perspective his life—not only his liberty—is on the

  line, creating a powerful incentive to abide by any release conditions the Court may

  impose. If the court were to place the defendant on home confinement he will not be

  left to his own devices, but will be supported and monitored by the electronic

  monitoring program. Since 2009, Pretrial Services’ data has found that only 2.9% of

  defendants in the highest risk category were re-arrested for a violent crime while on

  release.15 In the Eastern District of New York, Chief U.S. Pretrial Services Officer

  Roberto Cordeiro reports that in Fiscal Year 2019, only six of 1,300 defendants

  (0.5%) under Pretrial Services’ supervision failed to appear in court; only 2.8% were

  rearrested.

          Mr. Corbett’s past record shows two previous arrests for illegal credit card

  activity. This case is the same type of activity card cards and false identity cards.

  Clearly Mr. Corbett issues are with economic crime. If he is on home confinement

  and his conditions of release prohibit PII activity, then he would fall into the positive

  statistics cited by Pretrial Services above. Simply put, he is a good risk for the home

  confinement program.

 _______________________
  11
    Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of wrongfully
  detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020) at
  https://cnn.it/2W4OpV7.
  12
     Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The
  Associated Press (Mar. 7, 2020) at https://apnews.com/af98b0a38aaabedbcb059092db356697.
  13
     Sarah Lustbader, Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at
  https://theappeal.org/sentenced-to-covid-19/.

                                                  5
Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 6 of 7




           Mr. Corbett has two potential homes that he can he housed for his sentence. The

 first one is Samantha Hamilton, 3530 Westland Dr, Orlando Florida 32818; with a phone

 number of 347-499-2131. Ms. Hamilton is the mother of Mr. Corbett’s minor child. The

 second person is Kimberlee Coleman, 4381 W. Mcnab Rd unit 27, Pompano Beach, Fl

 33069; with a phone number of 305-319-2393

                                       Government’s Position

           The undersigned has had an opportunity to discuss this Motion with government

  attorney Yara Klukas and she has objected to this Motion.



                                            Conclusion

           Stephon Corbett is a non-violent offender who is at risk of becoming infected in a

 prison system that is not designed to deal with a transmissible virus. The Courts should do

 everything in its power to deal with this pandemic. Releasing non-violent prisoners to

 other forms of incarceration such as home detention is the best way to deal with this crisis.

           WHEREFORE the defense respectfully requests that this Court grant this Motion

 and sentence the defendant to a term of home confinement

 ___________________

 14 Rich   Schapiro, Cornavirus Could ‘Wreak Havoc’ on US Jails, experts warn, NBC News (March

 12, 2020) at https://www.nbcnews.com/news/us-news/coronavirus-could-wreak-havoc-u-s-jails-

 experts-warn-n1156586

 15   Thomas H. Cohen, Christopher T. Lowenkamp, and William E. Hicks, Revalidating the

 FederalPretrial Risk Assessment Instrument (PTRA): A Research Summary (September 2018

                                                 6
Case 1:19-cr-20647-RNS Document 58 Entered on FLSD Docket 03/24/2020 Page 7 of 7



       I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice has

 been provided to U.S. Attorney Yara Klukas, 99 NE 4th Street, Miami, Florida 33132,

 through the auspices of CM/ECF on March 23, 2020.

                                                Respectfully Submitted,

                                                s/ Gregory A. Samms

                                                Gregory A. Samms
                                                113 Almeria Avenue
                                                Coral Gables, Florida 33134
                                                Tel: (786) 953-5802
                                                Fax: (786) 513-3191
                                                Fla. Bar No.: 438863
                                                sammslaw@gmail.com




                                            7
